PER CURIAM.
This cause was heard upon the transcript of the record, briefs and arguments of counsel, and it appearing that the provisions of respondent’s . contract, herein concerned, expressly deal with the disposition of the gross income of respondent and, therefore, necessarily deal with the disposition of the earnings and profits within the taxable year, as required for credit on undistributed profts tax under Section 26(c) (2), of the Revenue Act of 1936, it is ordered, adjudged and decreed that the order of the Board of Tax Appeals, 41 B.T.A. 511, be and the same is hereby affirmed. See Commissioner of Internal Revenue v. Strong Manufacturing Company, 6 Cir., 124 F.2d 360, this day decided.